Citation Nr: 0829152	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-02 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral knee 
replacement due to traumatic arthritis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision. 


FINDINGS OF FACT

1.  The veteran has not described a specific occasion where 
he sustained a knee injury in combat, and his service medical 
records reflect no complaints related to the knees.  

2.  The evidence of record fails to link the veteran's 
bilateral knee replacements due to traumatic arthritis with 
his time in service.


CONCLUSION OF LAW

Traumatic arthritis resulting in the veteran's bilateral knee 
replacements was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 

The veteran contends his knee disabilities had there onset in 
service, where he was airborne qualified and served with an 
airmobile unit in combat in Vietnam, that involved helicopter 
insertions.  The veteran's service records confirm he earned, 
among other awards and decorations, a Parachute Badge, Combat 
Infantryman's Badge, a Bronze Star Medal for valor, and an 
Air Medal.  They also show he served with an air mobile unit 
in Vietnam.  

The veteran's November 1967 entrance physical examination 
report reflects that his lower extremities and 
musculoskeletal system were found to be normal, and in his 
corresponding self-report of medical history, the veteran 
denied having swollen or painful joints; arthritis or 
rheumatism; a bone, joint, or other deformity; lameness; or a 
"trick" or locked knee.  In the veteran's August 1970 
separation physical examination report, the veteran's lower 
extremities and musculoskeletal system were again found to be 
normal, and the veteran stated that he thought his physical 
condition was excellent.  The veteran's service treatment 
records are otherwise void of any reference potentially 
related to the veteran's knees.  

The veteran's private treatment records since service reflect 
a bilateral knee injury in 1979 and numerous subsequent 
surgeries on both knees, including bilateral knee 
replacements.  Specifically, the records reflect that the 
veteran injured his left knee in February 1979 while working 
in construction on a pitched roof by twisting his left knee 
while his foot was planted.  In March 1979 the veteran had 
surgery on his left knee to repair a large bucket tear of his 
medial meniscus and to remove a popliteal cyst.  In April 
1979, it was found that the veteran had also injured his 
right knee, which had been bothering him since his February 
1979 accident.  In April 1979 the veteran had right knee 
surgery to repair a tear of the right medial meniscus and 
remove a popliteal cyst.  In a subsequent August 1979 right 
knee surgery to repair a tear of the posterior medial horn of 
the lateral meniscus, the surgeon discovered chondromalacia 
of the tibial condyle, mild chondromalacia of the patella, 
and a significant amount of hypertrophic synovium present.  
The veteran had another right knee surgery in February 1980 
that addressed severe chondromalacia of the medial femoral, 
tibial lateral femoral, and tibial condyles; moderate 
chondromalacia of the patella; and torn anterior cruciate.  
The corollary surgery report notes the discovery of 
fibrillation of the knee cartilage.  A July 1980 private 
treatment record notes that the veteran had advanced 
arthritic changes for his age that the treating physician 
speculated were related to his injuries.  In March 1981, the 
veteran had another right knee surgery, namely a tibial 
osteotomy.  In February 1982, the veteran had bilateral knee 
surgery, and the surgery report notes evidence of traumatic 
arthritis to both knees.  The veteran's private treatment 
records from this time to May 2006 reflect numerous other 
instances of treatment for knee pain and knee surgeries, 
including bilateral knee replacements.  

In December 2003, a private physician examined the veteran as 
required for his worker's compensation claim.  This physician 
attributed the veteran's knee problems to the veteran's 1979  
injury.  

An August 2006 letter from the veteran's private treating 
physician states that he has treated the veteran for a 
lengthy period of time (since his February 1979 injury) and 
that he had reviewed the veteran's service records.  He then 
went on to state that the veteran "sustained injuries to his 
left and right knees from multiple contusions and injuries 
from parachuting and training..." concluding that "the 
multiple jumps and traumatic episodes were a significant 
cause or exacerbation of his knee arthritis."  

The veteran underwent a VA examination in December 2006.  The 
examiner noted  a diagnosis of status post bilateral knee 
total joint replacements with residuals.  The examiner opined 
that the veteran's current bilateral knee conditions are less 
likely than not related to his military service because the 
veteran's service medical records are void of any complaint 
or diagnosis of a knee condition; because the veteran's 
separation physical examination report reflects his statement 
that his physical condition was excellent; because the 
veteran's private treatment records reflect that the veteran 
first sought treatment for a knee condition when he injured 
his knee while working in 1979; and because the veteran's 
December 2003 private examination report, referenced above, 
attributed the veteran's knee conditions to his work-related 
injury and aging [of the prosthesis].  

As outlined above, the veteran attributes his disability to 
service, including his combat service in Vietnam.  Although 
the veteran's service records make no mention of knee 
problems, it must be noted that legal criteria provide that 
when an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (2007).  

Here, however, the veteran has never actually described any 
injury to his knees occurring in combat.  He has described 
his duties in service that included parachute training, and 
combat helicopter insertions, but he has never described any 
specific occasion where there was a knee injury.  Indeed, the 
closest he comes to doing so is not until a January 2007 
statement, where he mentioned his knees were iced at small 
aid stations in Vietnam.  Again, however, while this implies 
there was a presentation of the knees that somehow would be 
benefited by having ice applied to them, it does not describe 
an actual injury.  Given this, plus his statement to the VA 
examiner in December 2006, that he did not complain about his 
knees in service (which appears inconsistent with his 
subsequent statement about them being iced), there is no 
satisfactory lay evidence of injury incurred in combat to 
trigger the benefits of 38 U.S.C.A. § 1154(b) in this case.  

Moreover, the preponderance of evidence fails to link the 
veteran's bilateral knee conditions to service.  As reflected 
in the veteran's separation examination report, the veteran 
claimed that his physical condition was excellent when he was 
discharged from service, and his lower extremities were 
normal upon clinical evaluation.  Additionally, private 
treatment records and the veteran's statements reflect that 
the veteran injured both of his knees in February 1979, and 
when he sought treatment after his February 1979 injury, his 
private treatment records reflect that he denied having any 
prior relevant significant injuries or problems.  Moreover, 
private evaluation in December 2003, linked the veteran's 
knee disabilities to his 1979 injury, and the December 2006 
VA examiner likewise failed to link the veteran's disability 
to service. 

As to the favorable opinion by the veteran's treating 
physician, it most first be noted that despite treating the 
veteran for decades (since his 1979 injury) this (and a 
similar 2004 statement ) is the first occasion where anything 
other than the veteran's 1979 injury is suggested as a cause 
for the veteran's knee problems.  In addition, the premise 
for the conclusion is that the veteran sustained in-service 
injuries, which is not shown by the record or even described 
by the veteran.  As such, the Board attaches little probative 
value to this opinion, and concludes that the greater weight 
of the evidence is against finding that the veteran's 
bilateral knee disability is linked to his military service.  
Accordingly, the evidence does not establish that the 
veteran's bilateral knee conditions are related to service, 
and therefore service connection for a bilateral knee 
replacements due to traumatic arthritis is denied.

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
In the present case, required notice was completed by a 
letter dated in March 2006.  With respect to the duty to 
assist, the veteran's service medical records and private 
treatment records have been obtained, and he was examined for 
VA purposes in connection with his claim.  Further, the 
veteran advised in April 2006 correspondence that he had no 
additional evidence to submit, and there is no indication of 
any additional relevant records that the RO failed to obtain.  
The veteran also was offered the opportunity to testify at a 
hearing before the Board, but he declined.  

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the 
veteran in adjudicating this appeal.




ORDER

Service connection for a bilateral knee replacements due to 
traumatic arthritis is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


